Citation Nr: 9904320	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-34 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for migraine headaches.

Entitlement to service connection for duodenal ulcer disease.

Entitlement to service connection for skin cancer as a 
residual of exposure to Agent Orange.

Entitlement to service connection for irritable bowel 
syndrome.  

Entitlement to service connection for hemorrhoids.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 until 
February 1987.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of January 1997 from the St. Louis, Missouri 
Regional Office (RO) which denied service connection for 
migraine headaches, duodenal ulcer and hemorrhoids and from a 
May 1997 rating decision which denied service connection for 
skin cancer and irritable bowel syndrome.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No medical evidence has been submitted demonstrating that 
the veteran's current hemorrhoid condition, duodenal ulcer 
disease or migraine headaches is related to service or to a 
service-connected disability; there is not a reasonable 
probability of a valid claim concerning whether the veteran 
incurred hemorrhoids, duodenal ulcer disease or migraine 
headaches as the result of service or secondary to a service-
connected disability.

3.  The claim for entitlement to service connection for skin 
cancer is not plausible or capable of substantiation as no 
such disability is currently clinically demonstrated.

4.  The manifestations of the veteran's irritable bowel 
syndrome may not be dissociated from his post-traumatic 
stress disorder.
CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for service connection for duodenal ulcer disease, 
hemorrhoids, migraine headaches and skin cancer.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Irritable bowel syndrome is proximately due to or the 
result of the veteran's service-connected post-traumatic 
stress disorder.  38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Skin cancer, duodenal ulcer disease, migraine headaches 
and hemorrhoids

Regarding the claims for service connection for skin cancer, 
duodenal ulcer disease, migraine headaches and hemorrhoids, 
the threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, claims which are plausible.  If he has not presented 
well-grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such development would be futile. 38 U.S.C.A. § 5107.  
As will be explained below, the Board finds that these claims 
are not well-grounded.

Factual Background

Included in the record are the veteran's service medical 
records.  The veteran was treated for gastroenteritis several 
times in service, including in 1971, 1974, 1981 and 1985.  In 
April 1974 it was noted that the veteran had been complaining 
of an upset stomach for the past two months.  Following 
examination the impression was doubt significant 
gastrointestinal disease.  An upper gastrointestinal series 
in August 1980 showed that the duodenal bulb and duodenal 
sweep were within normal limits.  These service medical 
records show no treatment for or diagnosis of skin cancer, 
hemorrhoids or duodenal ulcer.  The veteran was afforded 
several periodic examinations throughout his long period of 
active duty. On a periodic physical in September 1982 as well 
as on examination in November 1986 for separation from 
service the rectum was within normal limits and no diagnosis 
of skin cancer, hemorrhoids or duodenal ulcer was made.  At 
the time of the separation examination the veteran, in his 
report of medical history, responded that he neither had nor 
had had piles or rectal disease.

The extensive service medical records show that the veteran 
was seen in sick bay on numerous occasions throughout his 
service for complaints which included headaches.  These 
headaches were associated with upper respiratory symptoms, 
sinus symptomatology or viral illness in almost all 
instances, except for a single occasion in January 1970, when 
headache in the occipital region was felt to be suggestive of 
tension.  The veteran denied frequent or severe headache upon 
service retirement examination in November 1986.  These 
service medical records show no treatment for or diagnosis of 
migraine headaches.

The veteran was afforded a VA general medical examination in 
November 1989 and at this time no complaints of headaches 
were  noted.  On examination, the veteran was observed to 
have a few hemorrhoidal tags without tenderness or bleeding.  
It was noted that there was some scaling of the skin but no 
cancerous changes were indicated.  An upper gastrointestinal 
series revealed that the duodenal bulb was normal and that 
there was no evidence of any organic lesions.  No diagnoses 
of duodenal ulcer, migraine headaches or skin cancer was made 
at that time.  

VA outpatient clinical records dated between 1990 and 1996 
reflect that the veteran was treated for numerous complaints 
and disorders.  He received follow-up on an ongoing basis for 
gastroesophageal reflux disease.  In November 1994, it was 
noted that he was referred for dermatology consultation for 
an erythematous lesion of the scalp for which a provisional 
diagnosis of rule out basal cell carcinoma versus rash was 
noted.  In January 1995, it was reported that he was seen in 
the dermatology clinic where it was noted that his 
folliculitis had resolved.  It was recorded at that time that 
he had no history of skin cancer.  

Between 1990 and 1997 VA outpatient treatment records show 
that the veteran was treated for chronic intermittent 
headache pain diagnosed as migraines, tension-related and 
mixed type headaches which were at times associated with 
blurred vision, periods of dizziness, nausea, scotoma and 
photophobia.  The veteran reported the onset of chronic 
headache symptoms since various dates, including 20 years 
before in May 1995, and in 1986.

The veteran underwent a VA gastrointestinal examination in 
December 1996 and at this time he was reported to have a long 
history of duodenal ulcer disease.  He related that he had 
the onset of gastrointestinal symptoms in either 1969 or 
1970, and that a definite diagnosis of duodenal ulcer was 
made by upper gastrointestinal series in 1978.  The examiner 
noted that that upper gastrointestinal X-rays and an 
esophogram were performed on current examination and that the 
veteran was found to only have a non restrictive hiatal 
hernia with reflux.  It was noted that an "EGD" had been 
accomplished at a VA facility in October 1994 which revealed 
distal esophagitis, diffuse erythema and edema of the stomach 
suggestive of gastritis, and findings suggestive of 
duodenitis.  It was noted that biopsy of the stomach revealed 
superficially eroded duodenal mucosa with a mild infiltrate 
of acute and chronic inflammatory cells in the lamina 
propria.  Following the examination, diagnoses of hiatus 
hernia with reflux; and duodenal ulcer disease in remission 
were made.  

The veteran was afforded a VA rectum and anus examination in 
December 1996 and at this time the veteran related that he 
had developed hemorrhoids when he began working as a military 
policeman in 1969.  He indicated that he had had chronic 
problems since that time and that he had had no surgery since 
it was not recommended.  Following examination, a diagnosis 
of chronic hemorrhoids was made.  

The veteran was also afforded a VA neurologic examination for 
his headaches in December 1996.  It was related that he 
seemed to have two types of headaches; migraines, and either 
tension or sinus headaches.  He stated that he had the onset 
of migraines in 1968, and had continued to have them on an 
irregular but frequent basis since that time.  The veteran 
stated that his headaches usually began with visual 
distortions or blurry vision, followed by the onset of severe 
pain.  It was noted that he had had nausea, vomiting, and 
some neurological numbness and tingling in the past 
associated with his headaches.  He stated that this type of 
frontal throbbing headache was completely different from the 
ones he associated with sinusitis.  Following examination, 
diagnoses of common migraine headaches, sinus headaches and 
tension headaches were made.

On VA esophagus and hiatal hernia examination in December 
1997, it was noted that while the veteran had a history of 
duodenal ulcer, X-rays obtained on prior examination in 
December 1996 were reviewed which demonstrated no ulcer.  He 
reported that he had a history of duodenal ulcer disease.

Analysis

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  Furthermore, service connection 
is also warranted for certain chronic disabilities, including 
duodenal ulcer disease, shown to be present to a compensable 
degree within one year after the completion of active service 
or for disabilities which are proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310.

Three discrete types of evidence, however, must be present 
for a veteran's claim to be well grounded: (1) There must be 
competent evidence of a current disability, usually shown by 
a medical diagnosis.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and (3) There must be competent evidence 
of a nexus between the inservice injury or disease and the 
current disability.  Such a nexus must be shown by medical 
evidence.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
determining whether claims are well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  A veteran's statement, 
however, about what a physician told him does not constitute 
the requisite medical evidence of a medical diagnosis or of 
medical etiology, for purposes of determining whether a claim 
is well-grounded.  Robinette at 77.  Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996).

Although the veteran now claims that he sought treatment for 
a hemorrhoidal condition during active duty, the extensive 
service medical records show no reference to such and the 
veteran himself specifically denied piles or rectal disease 
at the time of his separation examination.  Clinical evidence 
of hemorrhoids was first indicated approximately three years 
after retirement from active duty. The veteran's contentions 
to the effect that he now has hemorrhoids of service onset or 
that they are causally related to a service-connected 
disability do not establish that as fact since he is not 
qualified, as a lay person, to offer a medical opinion or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1992).

The Board observes that although the veteran similarly 
asserts that he has duodenal ulcer disease which is of 
service onset, a comprehensive review of the entire clinical 
record provides no clinical support for this proposition.  
The records do not demonstrate that this disability was 
diagnosed during service.  Additionally, there is no 
documentation to the effect that this disorder was shown to 
be present to a compensable degree within one year of service 
discharge for application of presumptive service connection.

The Board notes that, while the clinical evidence indicates 
that findings related to hemorrhoids were made when the 
veteran was examined in 1989 and diagnoses of chronic 
hemorrhoids and duodenal ulcer disease, in remission, were 
made when the veteran was examined in December 1996, there is 
no medical evidence establishing an etiological relationship 
between either hemorrhoids or duodenal ulcer disease and 
service or a service-connected disability.

The veteran has also contended that he has developed skin 
cancer as the result of his exposure to Agent Orange.  
However, not only was it specifically noted in the record in 
January 1995 that the veteran did not have a history of such, 
but there is no medical evidence that the veteran currently 
experiences this disability.  The Board must point out that a 
claim for service-connection must be accompanied by evidence 
which establishes that the veteran currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 .Vet. App. 223, 225 
(1992).  A well-grounded claim requires evidence of a present 
disability.  Brammer at  223.  In the absence of a finding of 
current disability, there is no basis upon which skin cancer 
may be ascribed to the veteran's service or Agent Orange 
exposure.

While the veteran now claims the onset of migraines in 
service, the clinical evidence of record demonstrates that 
his headaches in service were clearly associated with other 
conditions, primarily respiratory symptomatology and 
sinusitis, for which service connection is already in effect.  
The record reflects that the veteran was examined by multiple 
health care providers throughout active duty and none of them 
ever rendered a diagnosis of migraines at any time.  He 
denied severe headaches upon service retirement examination 
in 1986.  

It is also observed that the veteran now reports and the 
clinical record confirms that specific symptoms, including 
vision distortions presage his migraine headaches and that 
they are sometimes accompanied by photophobia, nausea, and 
vomiting.  Yet, there is no significant reference to such 
symptoms associated with the types of headaches he had in 
service.  The record reflects that when he was examined by 
the VA in 1989, he did not refer to any chronic headache 
symptomatology.  Evidence of a chronic migraine process first 
appears in the record in 1990.  The Board must thus conclude 
that while the veteran did indeed have headaches in service, 
they were not shown to be of a migraine nature.

While the veteran now carries a diagnosis of migraines and 
claims that he believes that these are the same type of 
headaches which were erroneously ascribed to sinusitis in 
service, it is again pointed out that as a layperson, he is 
not competent or qualified to offer a medical opinion or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  There is no medical evidence to establish a 
nexus relationship, an etiological relationship between 
service or a service-connected disability and migraine 
headaches.  See Caluza v. Brown, 7 Vet. App. 498 (1995).
 
The veteran has submitted no medical evidence demonstrating 
the presence of skin cancer and has submitted no medical 
evidence, such as a physician's opinion, that links his 
hemorrhoids, duodenal ulcer disease or migraine headaches to 
service or a service-connected disability.  He has only 
submitted his own letters to the effect that he believes 
this.  However, there is no opinion by a VA or private 
physician that supports the veteran's claims.  While the 
veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet .App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
see also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).

Here, the veteran has not submitted any medical opinion or 
other medical evidence which supports his claims and credibly 
shows that he has a skin cancer which is related to service 
or ties his hemorrhoids, duodenal ulcer disease or migraine 
headaches to service or shows that any is secondary to a 
service-connected disability.  Thus, these claims may not be 
considered well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310..  
Since the claims are not well grounded, they must, 
accordingly, be denied.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).Grivois v. 
Brown, 6 Vet. App. 136 (1994).

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claims for service connection.  See 
Robinette.  Although the Board has considered and disposed of 
the veteran's claims for service connection on a ground 
different from that of the RO, the veteran has not been 
prejudiced by the Board's decision.  This is because, in 
assuming that such claims for service connection were well 
grounded, the RO accorded the veteran greater consideration 
than these claims in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
these claims are well grounded would be pointless and, in 
light of the law cited supra, would not result in a 
determination favorable to the veteran.  VA O.G.C. Prec. 
Op. 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  Irritable bowel syndrome

The veteran asserts that he now has irritable bowel syndrome 
which is of service onset, or that it is related to his 
service-connected post-traumatic stress disorder.  As a 
preliminary matter, the Board finds that the veteran's claim 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board finds the veteran has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim. The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

A careful review of the service medical record discloses that 
the veteran was seen in sick bay in September 1971 where it 
was recorded that he was feeling nervous and agitated, with 
an upset stomach and diarrhea he attributed to nervousness.  
It was noted that he had felt that way since returning from 
Vietnam in 1968, and that his symptoms were becoming worse.  
The service medical records show that the veteran was seen 
intermittently throughout service for gastrointestinal 
symptomatology.  The postservice record also reflects 
continuing esophageal, stomach and abdominal complaints.  
Service connection for post-traumatic stress disorder was 
established by rating action dated in February 1990.

The veteran was afforded a VA examination in May 1997.  At 
this time the veteran reported that his irritable bowel 
syndrome symptoms were worse when he was under stress.  The 
examiner, after reporting a diagnosis of irritable bowel 
syndrome, stated that the veteran had all of the classic 
symptoms of irritable bowel syndrome which had not gotten 
worse over the years because of other organic conditions.  
The veteran had alternating constipation and diarrhea and had 
cramping abdominal pain that accompanied explosive diarrhea.  
It was noted that the diarrhea was on an infrequent basis and 
was related to stress.

As noted above, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
While the veteran's lay statements are not competent evidence 
as to issues involving medical causation, the VA physician 
who examined the veteran in May 1997 found the veteran's 
diarrhea, one of the manifestations of classic irritable 
bowel syndrome, was a result of stress.  Although the 
physician did not state that each and every one of the 
veteran's symptoms of irritable bowel syndrome is related to 
stress, the Board finds that, resolving all doubt in the 
veteran's favor, that service connection should be granted 
for irritable bowel syndrome.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.310.


ORDER

Evidence of well-grounded claims not having been submitted, 
entitlement to service connection for skin cancer, duodenal 
ulcer, migraine headaches and hemorrhoids, is denied. 

Entitlement to service connection for irritable bowel 
syndrome is granted.  To this extent the appeal is allowed.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 5904(c)(2) 
(West 1991), a finding or order of the Board of Veterans' 
Appeals upon review of an agent's or attorney's fee agreement 
may be reviewed by the United States Court of Veterans 
Appeals under 38 U.S.C.A. § 7263(d) (West 1991).  Under 
38 U.S.C.A. § 7266 (West 1991 & Supp. 1997), a final decision 
of the Board of Veterans' Appeals may be appealed to the 
United States Court of Veterans Appeals by a person adversely 
affected by the decision within 120 days from the date of 
mailing of notice of the decision.  The date which appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken by the Board of Veterans' Appeals.

